Motion Denied and Order filed August 23, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                  NO. 14-12-00078-CV
                                    ____________

                          LINDA BRUEGGEBORS, Appellant
                                             V.
                     KINGWOOD SENIOR VILLAGE, Appellee

                     On Appeal from the County Court at Law #4
                            Montgomery County, Texas
                          Trial Court Cause No. 11-25,852


                                         ORDER

       Appellant’s brief was originally due May 14, 2012.           We have granted three
extensions of time to file appellant’s brief until August 13, 2012. No brief was filed. On
August 14, 2012, appellant filed a further request for extension of time to file her brief.
We deny the request and issue the following order.

       We order appellant to file a brief with the clerk of this court within thirty (30) days
of the date of this order. If appellant does not timely file the brief as ordered, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                           PER CURIAM